I dissent upon the ground that the quoted provision of the contract did not require a tender back of the stock to the seller, but notice of such intention only. In Olsen v. NorthernSteamship Co., 70 Wn. 493, 127 P. 112, relied upon by the majority, tender and redelivery was a condition precedent. As was said in the opinion: *Page 283 
"The option by its terms was to be exercised within the six months [that is, it was to be consummated]. The redelivery on the one hand within that time was a condition precedent to the duty to make repayment on the other."
This is not true under a proper construction of the contract in the instant case.
Sandberg v. Light, 55 Wn. 189, 104 P. 205, was a case involving interdependent contracts of lease and option. The one was essential to the other.
I agree with the general rule that the optionee is held to a strict performance of the option contract, time of election being the essence of such contract whether or not expressly so provided, as stated in the majority opinion, but that is true also of the optionor. Each is entitled to the benefits of his bargain and to specific performance, if he moves in time, according to the letter of the contract.
In the case at bar, the contract did not require redelivery of the stock within three years from the date thereof, but only ninety days notice within the three years to the second party (Brennen), his heirs, executors, administrators or assigns. Nor did the contract require written notice or demand within three years. The oral notice theretofore given, on March 26, 1932, should have been as effective as the written notice given on April 6, 1932. After the oral notice of March 26, Brennen had full knowledge that appellant would demand the repurchase of the stock. He also evidently construed the contract as did appellant, for at about the time the option expired he absented himself from his place of business and residence in Seattle and from the state of Washington, so that no written demand could be made upon him if any were required.
I am utterly unable to concur either in the reasoning or the result in Mason v. Payne, 47 Mo. 517, which was *Page 284 
entirely too technical in reasoning and unjust in result.
The construction of the contract made by the majority shortens the option to two years and nine months, instead of giving the specified three years to exercise the option.
The judgment should be reversed. For these reasons, I dissent.
TOLMAN and BEALS, JJ., concur with HOLCOMB, J.